

FORM OF SUBSCRIPTION AND INVESTMENT REPRESENTATION AGREEMENT


The Company is offering up to $1,000,000 of Units for sale with each Unit
comprised of (i) one (1) share of common stock, at $.20 per share (the “Common
Stock”) and (i) two (2) warrants, with each warrant allowing the  purchase of
one (1) additional share of Common Stock, (collectively the “Unit” or “Units”)


 (Except as otherwise noted, all references to “dollars” or “$” are in United
States dollars).


The undersigned, ______________________ (the “undersigned” or the “Investor”),
hereby subscribes for the purchase of Units of Next 1 Interactive, Inc., a
Nevada corporation (“Next 1”), in the aggregate amount of up to a maximum of
$1,000,000.  The undersigned herewith submits the undersigned’s check or effects
a wire transfer of immediately available funds in the amount of $____________ in
full payment for such Units (the “Subscription Price ”).  In exchange for such
payment of the Subscription Price, the undersigned shall receive from the Next 1
$_______________ of Units representing ________________ shares and __________
warrants.


The undersigned understands that (i) Next 1 is offering up to $1,000,000 in
Units and the minimum number of Units that may be purchased shall not be less
than $100,000, (ii) the offering and sale of the Units will only remain open
until February 15th, 2011, unless such offer is extended by the Company.


The undersigned hereby agrees to send payment of the $_______________
Subscription Price either:


 
a.
by mailing a check, payable to “Next 1 Interactive, Inc.”



 
b.
wiring payment of the Subscription Price to the account set forth below



Name of Bank:  Bank of America
Address of Bank:  1381 Weston Rd, Weston FL
Account Name: Next 1 Interactive, Inc.
Account No.:
ABA No.:
Reference: Next 1 Interactive, Inc.


In either case, the undersigned agrees to execute this Subscription and
Investment Representation Agreement and mail same to Next One Interactive Inc,
2690 Weston Road, Suite 200, Weston, Florida, 33331, Attn: Bill Kerby – CEO.


Consummation of the sale of the Securities to the undersigned and to all other
Investors in connection with the offering of a maximum of $1,000,000 of Units
shall be completed on or before February 15th, 2011 (the “Closing Date”), unless
such Closing Date shall be extended by  the Company .


1.    Certain Representations of the Subscriber


In connection with, and in consideration of, the sale of the Securities to the
undersigned, the undersigned hereby represents and warrants to the Company and
its officers, directors, employees, agents and shareholders that the
undersigned:


(a)           Is familiar with (i) Next 1’s Public Filings and is entering this
private placement agreement in connection with this Next 1’s offering of up to
$1,000,000 in units with the total units comprised of 5,000,000 common shares of
Next 1 Interactive Inc. and 10,000,000 warrants with each warrant having a three
(3) year term and an exercise price of $0.25 for Next 1 Common Stock and (ii)
such other information as the undersigned has received from Next 1
(collectively, the “Next 1 Materials”).
 
 
1

--------------------------------------------------------------------------------

 
 
(b)           Has had an opportunity to review and ask questions of an officer
of Next 1 concerning the Next 1 Materials and desires no further information
respecting such Next 1 Materials.


(c)           Realizes that Next 1 has incurred losses since its inception and
must raise additional funds to support its operations.


(d)           Realizes and accepts the personal financial risk attendant to the
fact that that purchase of the Units represents a speculative investment
involving a high degree of risk, and should not be purchased by any persons not
prepared to lose their entire investment.


(e)           Can bear the economic risk of an investment in the Units for an
indefinite period of time, can afford to sustain a complete loss of such
investment, has no need for liquidity in connection with an investment in the
Units, and can afford to hold the Units indefinitely.


(f)           Realizes that there will be a limited market for the Units, and
that there are significant restrictions on the transferability of such Units.


(g)           Realizes that the Units have not been registered for sale under
the Securities Act of 1933, as amended (the “Act”), or applicable state
securities laws (the “State Laws”), and they may be sold only pursuant to
registration under the Act and State Law, or an opinion of counsel that such
registration is not required.


(h)           Is experienced and knowledgeable in financial and business
matters, capable of evaluating the merits and risks of investing in the Units
and does not need or desire the assistance of a knowledgeable representative to
aid in the evaluation of such risks (or, in the alternative, has a knowledgeable
representative whom such investor intends to use in connection with a decision
as to whether to purchase the Units).


(i)           Realizes that (a) there are substantial restrictions on the
transfer of the Units; (b) there is currently limited public market for the
Units and accordingly, for the above and other reasons, the undersigned may not
be able to liquidate an investment in such securities for an indefinite period.


(j)           Realizes that Next 1 is offering existing shareholders this
private placement as part and parcel of a larger underwriting.


(k)           Realizes that, within 90 days of this signed subscription
agreement, the existing shareholders will have pari passu rights to the same
terms and conditions that the company offers for any additional funding beyond
$3,000,000 (this $1,000,000 subscription and $2,000,000 in a separate private
placement).


(l)           Realizes that the shares included in this offering contain
piggyback rights and the shares will be included if the Company is required to
file a Registration Statement.
 
 
2.    REPRESENTATIONS AND WARRANTIES OF NEXT 1. Next 1 represents and warrants
to and agrees with Investor, as follows:


(a)           The Next 1 Materials as of their respective dates do not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.
 
(b)           Next 1 is authorized to issue 200,000,000 shares of its Common
Stock. As of the date of the last quarterly filing, an aggregate of 45,166,388
shares of Common Stock are issued and outstanding.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           All of the outstanding shares of capital stock of Next 1 has been
duly authorized and validly issued, is fully paid and non-assessable.
 
(d)           Next 1 has the requisite corporate power and authority to enter
into and execute, deliver and perform their obligations under this Agreement,
the Units and the Warrants (collectively, the “Transaction Documents”),
including, without limitation to to permit the exercise of such Warrants into
Common Stock of Next 1. Each of the Transaction Documents has been duly and
validly authorized by Next 1 and, when executed and delivered by Next 1, will
constitute a valid and legally binding agreement of Next 1, enforceable against
Next 1 in accordance with their terms except as the enforcement thereof may be
limited by (A) bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or other similar laws now or hereafter in effect relating to or
affecting creditors' rights generally or (B) general principles of equity and
the discretion of the court before which any proceeding therefore may be brought
(regardless of whether such enforcement is considered in a proceeding at law or
in equity) (collectively, the "Enforceability Exceptions").
 
(e)           The Units have been duly authorized and, when issued upon payment
thereof in accordance with this Agreement, will have been validly issued, fully
paid and nonassessable.  The stockholders of Next 1 have no preemptive or
similar rights with respect to the Common Stock.
 
(f)           The execution, delivery and performance by Next 1 of the
Transaction Documents and the consummation by Next 1 of the transactions
contemplated thereby and the fulfillment of the terms thereof will not violate,
conflict with or constitute or result in a breach of or a default under  (i) the
articles of incorporation of Next 1 or the bylaws of Next 1 (or similar
organizational document) or (ii) any statute, judgment, decree, order, rule or
regulation of any court or governmental agency or other body applicable to Next
1or any of its respective properties or assets.
 
3.    Investment Intent


The undersigned has been advised that the Units have not been registered under
the Act or relevant State Laws but are being offered, and will be offered, and
sold pursuant to exemptions from the Act and State Laws, and that Next 1’s
reliance upon such exemption is predicated in part on the undersigned’s
representations contained herein.  The undersigned represents and warrants that
the Units are being purchased for the undersigned’s own account and for long
term investment and without the intention of reselling or redistributing the
Units; that the undersigned has made no agreement with others regarding any of
the Units; and that the undersigned’s financial condition is such that it is not
likely that it will be necessary for the undersigned to dispose of any of the
Units in the foreseeable future.  The undersigned is aware that (1) there is
presently no public market for the Units, and in the view of the Securities and
Exchange Commission a purchase of securities with an intent to resell by reason
of any foreseeable specific contingency or anticipated change in market values,
or any change in the liquidation or settlement of any loan obtained for the
acquisition of any of the Units and for which the Units were or may be pledged
as security would represent an intent inconsistent with the investment
representations set forth above, and (2) the transferability of the Units is
restricted and (a) requires the written consent of Next 1, and (b) will be
further restricted by a legend placed on the certificate(s) representing the
Units containing substantially the following language:


The securities represented by this certificate have not been registered under
either the Securities Act of 1933 or applicable state securities laws and may
not be sold, transferred, assigned, offered, pledged or otherwise distributed
for value unless there is an effective registration statement under such Act and
such laws covering such securities, or Next 1 receives an opinion of counsel
acceptable to Next 1 stating that such sale, transfer, assignment, offer, pledge
or other distribution for value is exempt from the registration and prospectus
delivery requirements of such Act and such laws.
 
 
3

--------------------------------------------------------------------------------

 
 
The undersigned further represents and agrees that if contrary to the
undersigned’s foregoing intentions, the undersigned should later desire to
dispose of or transfer any of the Units in any manner, the undersigned shall not
do so without first obtaining (1) an opinion of counsel satisfactory to Next 1
that such proposed disposition or transfer may be made lawfully without the
registration of such Units pursuant to the Act and applicable State Laws, or (2)
registration of such Units (it being expressly understood that Next 1 shall not
have any obligation to register such Units, subject to piggyback rights granted
above, except as explicitly provided by written agreement).


4.    Residence


The undersigned represents and warrants that the undersigned is a bona fide
resident of _________________________ and that the Units are being accepted by
the undersigned in the undersigned’s name solely for the undersigned’s own
beneficial interest and not as nominee for, on behalf of, for the beneficial
interest of, or with the intention to transfer to, any other person, trust or
organization except as specifically set forth in this Agreement).


PARAGRAPH 6 BELOW IS REQUIRED IN CONNECTION WITH EXEMPTIONS FROM THE ACT AND
STATE LAWS BEING RELIED ON BY NEXT 1 WITH RESPECT TO OFFER AND SALE OF THE
UNITS.  ALL OF SUCH INFORMATION WILL BE KEPT CONFIDENTIAL AND WILL BE REVIEWED
ONLY BY NEXT 1, THE AGENT, AND THEIR COUNSEL.  THE UNDERSIGNED AGREES TO FURNISH
ANY ADDITIONAL INFORMATION WHICH NEXT 1 OR THEIR COUNSEL DEEMS NECESSARY IN
ORDER TO VERIFY THE RESPONSES SET FORTH ABOVE.


5.    Accredited Status


The undersigned represents and warrants as follows (check if applicable):


a.           Accredited Investor: Individual


(1)_______ The undersigned is an individual with a net worth, or a joint net
worth together with his or her spouse, in excess of $1,000,000.  (In calculating
net worth, you may include equity in personal property and real estate,
including your principal residence, cash, short term investments, stock and
securities.  Equity in personal property and real estate should be based on the
fair market value of such property minus debt secured by such property.)


(2)________ The undersigned is an individual who had an individual income in
excess of $200,000 in each of the prior two years and reasonably expects an
income in excess of $200,000 in the current year; or


(3)________ The undersigned is an individual who had with his/her spouse joint
income in excess of $300,000 in each of the prior two years and reasonably
expects an income in excess of $300,000 in the current year.


(4)________ The undersigned is a director or executive officer of the Company.
 
 
4

--------------------------------------------------------------------------------

 
 
b.           Accredited Investor: Entity


(1)________ The undersigned is an entity all of whose equity owners meet one of
the tests set forth in a through d above.


(2)________ The undersigned is an entity and is an “Accredited Investor” as
defined in Rule 501(a) of Regulation D under the Act.  This representation is
based on the following (check one or more, as applicable):


(a)______ The undersigned (or in the case of a trust, the undersigned trustee)
is a bank or savings and loan association as defined in Sections 3(a)(2) and
3(a)(5)(A) of the Act, acting either in its individual or fiduciary capacity.


(b)______ The undersigned is an insurance company as defined in Section 2(13) of
the Act.


(c)_______ The undersigned is an investment company registered under the
Investment Company Act of 1940 or a business development company as defined in
Section 2(a)(48) of that Act.


(d)________ The undersigned is a Small Business Investment Company licensed by
the U.S. Small Business Administration under Section 301(c) or (d) of the Small
Business Investment Act of 1958.




(e)________ The undersigned is an employee benefit plan within the meaning of
Title I of the Employee Retirement Income Security Act of 1974 and either (check
one of more, as applicable):


(i)________ the investment decision is made by a plan fiduciary, as defined in
Section 3(21) of such Act, which is either a bank, savings and loan association,
insurance company, or registered investment advisor; or


(ii)________ the employee benefit plan has total assets in excess of $5,000,000;
or


(iii)________ the plan is a self-directed plan with investment decisions made
solely by persons who are “Accredited Investors” as defined under the 1933 Act.


(f)________ The undersigned is a private business development company as defined
in Section 202(a)(22) of the Investment Advisors Act of 1940.


(g)________ The undersigned has total assets in excess of $5,000,000, was not
formed for the specific purpose of acquiring shares of the Company and is one or
more of the following (check one or more, as appropriate):


(i)________an organization described in Section 501(c)(3) of the Internal
Revenue Code; or


(ii)________ a corporation; or


(iii)________ a Massachusetts or similar business, trust; or


(iv)________ a partnership.
 
 
5

--------------------------------------------------------------------------------

 
 
(h)_________ The undersigned is a trust with total assets exceeding $5,000,000,
which was not formed for the specific purpose of acquiring shares of the Company
and whose purchase is directed by a person who has such knowledge and experience
in financial and business matters that he/she is capable of evaluating the
merits and risks of the investment in the Units.  IF ONLY THIS RESPONSE IS
CHECKED, PLEASE CONTACT THE COMPANY TO RECEIVE AND COMPLETE AN INFORMATION
STATEMENT BEFORE THIS SUBSCRIPTION CAN BE CONSIDERED BY NEXT 1.


6.    Manner in Which Title to the Units and warrants Is To Be Held


Please check one:
______Individual
______Joint Tenant with Right of Survivorship
______Partnership
______Tenants in Common
______Corporation
______Other (Specify_____________________)


7.    Miscellaneous


(a)           The undersigned agrees that the undersigned understands the
meaning and legal consequences of the agreements, representations, and
warranties contained herein; agrees that such agreements, representations and
warranties shall survive and remain in full force and effect after the execution
of the Units; and further agrees to indemnify and hold harmless Next 1, each of
their current and future officers, directors, employees, agents and shareholders
from and against any and all loss, damage or liability due to, or arising out
of, a breach of any agreement, representation or warranty of the undersigned
contained herein.


(b)           This Agreement shall inure to the benefit of and be binding upon
Investor, Next 1  and their respective successors and legal representatives.
Neither Next 1, nor any Investor may assign this Agreement or any rights or
obligation hereunder without the prior written consent of the other party.


(c)           This Agreement, together with Transaction Documents, constitutes
the entire agreement among the parties hereto and supersedes all prior
agreements, understandings and arrangements, oral or written, among the parties
hereto with respect to the subject matter hereof and thereof.
 
(d)           If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby.
 
(e)           THE VALIDITY AND INTERPRETATION OF THIS AGREEMENT, AND THE TERMS
AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO PROVISIONS
RELATING TO CONFLICTS OF LAW TO THE EXTENT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.  THE PARTIES HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREE THAT ACTIONS, SUITS OR PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT MAY BE BROUGHT ONLY IN STATE OR FEDERAL COURTS
LOCATED IN THE CITY OF NEW YORK, NEW YORK AND HEREBY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS FOR SUCH PURPOSE.
 
 
6

--------------------------------------------------------------------------------

 
 
(f)           This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
(g)           Facsimile signatures shall be construed and considered original
signatures for purposes of enforcement of the terms of this agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT


INDIVIDUAL SUBSCRIBERS:
   
Signature
   
Name (Typed or Printed)
   
Street Address
   
City, State and Zip Code
   
Home Telephone Number
   
Social Security Number
   
Tax Identification Number (for corporations or other entities)



Next 1 Interactive, Inc., hereby acknowledges receipt from _________________ of
such subscriber’s check in the amount of $__________________, and accepts this
subscription as of ___________________, 2011.


NEXT 1 INTERACTIVE, INC.
   
Signature
   
Name (Typed or Printed)
   
Title

 
 
8

--------------------------------------------------------------------------------

 